Citation Nr: 1749985	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-23 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right Achilles tendon rupture with degenerative arthritis, status post-surgical repair with scar.

2.  Entitlement to an initial rating higher than 30 percent for service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative disc disease and degenerative changes of the cervical spine.

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and from April 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008, May 2010, and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the August 2010 rating decision, the RO awarded service connection for post-traumatic stress disorder (PTSD) and assigned an initial 30 percent rating, effective December 27, 2007.  The Veteran timely disagreed with the initial rating assigned. 


FINDINGS OF FACT

1.  Symptoms of the Veteran's service-connected right Achilles tendon rupture with degenerative arthritis, status post-surgical repair with scar have most nearly approximated pain, swelling, weakness, tenderness, with impaired locomotion including difficulty with prolonged standing and walking, which most nearly approximates severe foot injury.

2.  For the entire period on appeal, the symptoms and overall impairment caused by PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  The evidence is at least evenly balanced as to whether the Veteran's cervical spine disability is related to active military service.

4.  The Veteran has not had bilateral hearing loss to an extent recognized as a disability for VA purposes throughout the pendency of the claim or any time.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a maximum schedular disability rating of 30 for service-connected right Achilles tendon rupture with degenerative arthritis, status post-surgical repair with scar, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31, 4.40. 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5399-5284 (2016). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for degenerative disc disease and changes of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A pre-decisional notice letter dated in January 2008 complied with VA's duty to notify the Veteran including as to the initial rating claim of PTSD.  As to the service connection claims for cervical spine and bilateral hearing loss, VA provided pre-adjudication notice to the Veteran in January 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined..  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the January 2010 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board will therefore proceed to the merits of the claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a chronic disease subject to presumptive service connection.  See also VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system).  

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

      a.	Achilles Tendon Rupture

The Veteran's service-connected right Achilles tendon rupture with degenerative arthritis, status post-surgical repair with scar has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition. 

Here, Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45. VAOPGCPREC 9-98.

When evaluating loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In an April 2006 VA treatment record, the physician noted that the Veteran had surgery for Achilles tendon repair in September 2005.  The physician further reported that the Veteran's walking distance was limited due to ankle pain.  Physical examination revealed that right ankle showed evidence of swelling in the posterior aspect from the tendon repair. 

In an August 2006 VA physical therapy note, the Veteran reported that he is ambulating with a cane and he has to wear shoes with no back due to pain.  The Veteran further reported that his symptoms were aggravated by prolonged standing and walking.  The clinician noted that the Veteran has a limited range of motion in his right foot with weak dorsiflexion and that the Veteran has episodes of stumbling.  The clinician also noted that the goal for the Veteran's physical therapy is to decrease his pain from 4 out of 10 to 2 out of 10 and to increase his dorsiflexision from 5 degrees to 15 degrees. 

On VA examination in February 2007, the Veteran reported constant symptoms of pain, stiffness, fatigue, and lack of endurance of the right foot.  The Veteran further reported that he had constant pain in his right foot for 10 months and described the pain as squeezing, aching, sharp, and cramping rated the level of pain as 10 on a scale from 1 to 10.  The Veteran further reported that he had an incapacitating episode of the right foot that lasted for 21 days.  The examiner noted that the Veteran's posture and gait are within normal limits.  Range of motion testing revealed that the Veteran's dorsiflexion and plantar flexion were both within normal limits with dorsiflexion limited to 20 degrees and plantar flexion limited to 45 degrees.  The examiner noted that he Veteran's right foot was limited after repetitive use due to pain and found that pain caused a major functional impact.  The examiner described the functional impact of the Veteran's right foot as Veteran having difficulty stepping up into vehicles, climbing upstairs, prolonged walking, and not being able to run.

On VA examination in January 2010, the Veteran reported constant symptoms of pain, tenderness, weakness, stiffness, swelling, giving way, lack of endurance, and locking.  The Veteran also reported flare-ups as often as twice per day with each flare up lasting 10 to 12 hours.  The Veteran described his pain as a 6 on a scale of 1 to 10.  The Veteran described that his symptoms are alleviated by rest and medication.  The Veteran further described that his right foot begins to throb after prolonged standing and he describes that he is unable to walk or stand for longer than 20 minutes.  Range of motion testing revealed dorsiflexision limited to 15 degrees and plantar flexion as normal at 45 degrees.  

In an August 2012 statement, the Veteran's colleague at his current occupation stated that over the years, he has noticed the Veteran be limited to certain tasks at work.  He described that their occupation requires a lot of walking and climbing in and out of locomotives and that on numerous occasions the Veteran has asked him to do some of his tasks due to problems with his foot.  

On VA examination in June 2015, the Veteran reported flare-ups by the end of each day.  The Veteran reported that the Veteran's right foot has flare-ups when he is on uneven ground and the flare-ups last several hours.  Range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 45 degrees.  The examiner noted that range of motion contributes to functional loss as the right foot makes it hard for the Veteran to push off and is unable to run.  The examiner also noted objective evidence of pain and localized tenderness over the Achilles insertion, which he noted as severe.  The Veteran was able to perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  The Veteran described that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  The examiner noted that there was no instability of the right ankle.  The examiner also noted that the Veteran occasionally uses a cane as an assistive device.  The Veteran noted that the Veteran's right foot impacts his ability to perform occupational task.  The examiner noted that the Veteran likely has progression of joint deterioration.

Based on the foregoing, the Board finds that a rating of 30 percent is warranted.  Given the limited range of motion on dorsiflexion and consistent complaints of significant pain, as well as stiffness, fatigue, and lack of endurance, the evidence is at least evenly balanced as to whether the symptoms more nearly approximated the severe foot injury required for a 30 percent rating under Diagnostic Code 5284.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the maximum schedular rating of 30 percent under DC 5284 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

b.	PTSD

The Veteran is in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In a December 2007 statement from the Veteran's ex-wife, she described that the Veteran has been getting little to no sleep since returning from Iraq and that whenever he is able to fall asleep, he wakes up startled and wet with sweat.  She further described that the Veteran no longer seems to enjoy life as he used to as he does not partake in his hobbies like he did before.  The Veteran's ex-wife stated that the Veteran frequently has emotional outbursts where he just cries nonstop.  

In an October 2008 VA mental health outpatient note, the psychiatrist noted that the Veteran had been going through a divorce and experiencing financial stress.  The psychiatrist also noted that the Veteran exhibited hyperarousal, re-experiencing his stimuli, and avoidance symptoms consistent with PTSD.  Upon examination, the psychiatrist noted that the Veteran satisfactorily groomed, cooperative, had good eye contact, affected was constricted, mood was dysphoric, did not exhibit suicidal ideation, homicidal ideation, or delusions, did not experience hallucinations, was alert and oriented to person, place, and date, had normal concentration and memory, and his insight and judgment were intact. 

In a December 2013 VA mental health note, the Veteran reported depressed mood, decreased interest in pleasurable activities, difficulty with motivation or initiation of activity, sleep disturbance, fatigue or loss of energy, problems with memory, concentration, indecisiveness, irritability, social isolation, and withdrawal.  The Veteran also reported excessive anxiety, restlessness, and sleep disturbance.  Veteran reported that he has frequent nightmares of the trauma, recurring intrusive thoughts, intense psychological distress at exposure to reminders of the trauma, and psychological reactivity to reminders of the trauma.  The Veteran denied hallucinations.  No dependence on drugs or alcohol was noted.  The Veteran reported that he was living alone by himself and that he was married and divorced three times and has no children.  He described a good relationship with his mother, stepfather, and one sister; a fair relationship with his other siblings and described that he doesn't see his siblings often.  The Veteran further described that he interacts with his co-workers, tries to see his mother once a month because she has cancer, and he talks to his sister every month.  The Veteran reported that he has worked as a railroad laborer for nine years.  He denied suicidal or homicidal ideation.  Mental status examination revealed that the Veteran was cooperative and appropriate.  Psychomotor activity was unremarkable and speech was of unremarkable rate, tone, volume, and fluent rhythm.  Affect was sad and mood was depressed.  There was no evidence of psychosis and the Veteran's cognition, insight, and judgment were all intact. 

On VA exam in June 2015, the Veteran reported that his symptoms include sleep issues, nightmares, night sweats, depression, crying spells, isolation, anxiety, and irritability.  For social, marital, and family history, the Veteran reported that his mother died, with whom he was close, he was divorced from fourth wife in 2012 and lives alone in his house, and that he does not have a significant other or date anyone.  Veteran also reported that he has no children.  The Veteran reported that he goes fishing with his co-workers and occasionally attends church, but that he spends most of his time at home watching television, working on his truck, and doing yard work.  For occupational and educational history, the Veteran reported that he has been working as laborer for the same company for 10 years.  The Veteran described that he has been in trouble at work due to anger issues and that he has been written up three times for arguing with co-workers and supervisors but that his union representatives have gotten his charges dismissed.  The Veteran also reported that he became certified in business from a trade school and he is considering starting a lawn business on the side.  The Veteran reported he has no arrests or legal issues and he does not abuse alcohol or drugs.  

Upon examination, the examination noted that the Veteran experiences recurrent, involuntary, intrusive distressing memories of the traumatic event, recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic event, and intent or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also noted that the Veteran exhibits avoidance of or efforts to avoid distressing memories, thoughts, feelings about or closely associated with the traumatic event and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely about or closely associated with the traumatic event.  The examiner also noted that the Veteran exhibited persistent and exaggerated negative beliefs or expectations about himself, others, or the world, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  The examiner noted that the Veteran exhibited irritable behavior and angry outbursts, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner concluded that the Veteran's PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that symptoms that actively apply to the Veteran's diagnosis include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and circumstantial, circumlocutory, or stereotyped speech.  The examiner noted that the Veteran is capable of managing his financial affairs. 

In a November 2015 VA mental health note, the Veteran reported sleeping problems, and nightmares.  He denied suicidal and homicidal ideation.  The examiner noted that the Veteran was cooperative.  The Veteran's speech was of normal rate and volume.  Thought process was normal and well organized.  Thought content was coherent, goal directed, and logic was intact.  Attention and concentration was intact.  Mood was moderately depressed and anxious.  Affect was moderately constricted and psychomotor activity was unremarkable. 

In a May 2017 VA mental health note, the Veteran reported sleeping problem and fatigue.  He endorsed crying spells and irritability.  He stated that he was recently divorced for the fourth time and was noted by the physician to be overtly tearful when discussing his current and past divorces.  He denied any suicidal and homicidal ideation.  He stated that he lived alone and tends to stay to himself.  The physician noted that the Veteran appeared well nourished and his attitude was cooperative and polite.  His motor activity was calm and his affect was anxious, sad, and tearful.  His mood was depressed.  His speech was clear and thought process was goal oriented.  Illusions, delusions, and hallucinations were absent.  His recent and remote memory was both grossly intact.  The physician further noted that the Veteran was not a threat to himself or others

Here, there is evidence of symptoms listed in the criteria for the 30 percent (depressed mood, anxiety, chronic sleep impairment, anxiety, and mild memory loss), 50 percent (difficulty in establishing and maintaining effective work relationships and disturbances of motivation and mood) and 70 percent (inability to establish and maintain effective relationships).  The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 30, 50, or 70 percent rating.  The VA examiner specifically indicated that the Veteran experienced clinically significant distress or impairment in social, occupational, or other important areas of functioning

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent, but no higher, for the entire appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 100 percent rating or its equivalent in his statements.  He specifically indicated consistently during the appeal period that he did not have suicidal ideation or suicide attempts.  There was no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Regarding the Veteran's occupational and social history, the Veteran indicated that he currently works in a railroad company and that he has been written up several times but his union was successful in having them dismissed.  Furthermore, the described that he had a good relationship with his mother (who has since passed away) and sister, with whom he speaks once a month.  Additionally, although the Veteran spends most of his time alone, he occasionally goes to church and fishing with his coworkers.  Thus, the evidence does not reflect the that the Veteran's symptoms more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating.

 

      C.	Cervical Spine

The Veteran claims that the degenerative changes to his cervical spine is related to his military service.  Specifically, he asserts that during his military service, he injured his neck after slipping and falling on ice. 

A February 2006 service treatment record (STR) shows that the Veteran complained of pain on the left side of his neck after falling on ice.  

In June 2006, the Veteran sought massage treatment at a private facility complaining of pain in his neck and back.  The Veteran also received a massage in July 2006, August 2006, November 2006, May 2007, June 2007, August 2007, January 2008, and January 2008.  The Veteran requested the masseuse to focus on his upper back and neck during most massage sessions. 

In a December 2007 VA treatment record, the Veteran complained of neck pain twice a week and complained of pain when rotating his head from side to side.  The Veteran further reported during the treatment that the Veteran fell in service and sustained a neck injury at the time and has had mild aching pain ever since.  

The Veteran was afforded a VA examination in August 2008.  The VA examiner diagnosed a mild to moderate degenerative disc disease of the cervical spine.  The VA examiner opined that the Veteran's degenerative disc disease of the cervical spine was not related to his in-service injury because the Veteran did not seek treatment and did not complain of pain until after two years since the injury.  However, the examiner noted that if there was any additional evidence forthcoming in the future, then his opinion may change.

The Veteran was afforded another VA examination in September 2010.  The VA examiner diagnosed degenerative changes in the cervical spine with disc osteophyte complex at multiple levels.  The VA examiner opined that the Veteran's degenerative disc disease of the cervical spine was less likely as not caused by or a result of the in-service injury.  The examiner reasoned that the Veteran's in-service injury was a muscle strain and that there was no evidence of pain and chronic disability and that she did not consider that the Veteran's one time fall during service resulted in degenerative disc disease. 

The Board finds that the August 2008 VA examination and September 2010 examination opinions are of little probative weight.  The VA examiners' rationale that a showing of continuity of symptoms after service has not been shown to support the claim is based on an inaccurate factual premise because the examiners did not consider the Veteran's statement from December 2007 VA treatment record that he has had neck pain on and off since his in-service injury or the Veteran's records from a massage facility in which he sought massages focusing on his upper back and neck due to pain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Thus, the August 2008 VA examination and the September 2010 examination opinions are of a little probative weight. 

Additionally, the STRs reveal that pain in his neck was noted during the service and soon after service during a December 2006 VA treatment record he complained of pain in his neck and upper back.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d at 1376-77.  As such, the Board finds the Veteran's statements that he has had pain his in upper back and neck since his in-service injury to be competent, credible, and entitled to significant probative weight.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). 

The evidence is thus at least evenly balanced as to whether the Veteran's degenerative disc disease and degenerative changes to his cervical spine is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative disc disease and degenerative changes to his cervical spine disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
      d.	Bilateral hearing loss

The Veteran filed his claims for service connection for hearing loss in December 2007.  His claim must be denied because, as shown below, he has not had a hearing loss disability at any time since filing his claim or prior thereto.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As for current disability, the Veteran underwent a VA examination in August 2008 and audiometric testing revealed the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
15
10
10
10
15

Speech recognition scores were 100 percent on the right and on the left. 

Here, the above-cited evidence does not establish bilateral hearing loss to the extent recognized as a disability for VA purposes, and no contrary, competent evidence establishing bilateral hearing loss disability has been presented or identified.  Thus, notwithstanding the Veteran's likely significant in-service noise exposure, as alleged, the current disability requirement has not been met.  To the extent that the Veteran has alleged he has a bilateral hearing loss disability, the determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  Although the Veteran has reported complaints of hearing loss, the Board is bound by the testing results and has no discretion in this regard.  Additionally, although the computerized problem list noted sensorineural hearing loss and hearing aid fitting, there were no audiometric data reflecting the audiometric readings or speech recognition scores required by the applicable regulation to establish a hearing loss disability. 
 
Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, pursuant to the applicable regulation that defines the disability in terms of audiometric and speech recognition scores, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service connection for bilateral hearing loss must be denied because the first criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met. 

Accordingly, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 








ORDER

Entitlement to the maximum schedular rating of 30 percent for service-connected right Achilles tendon rupture with degenerative arthritis, status post-surgical repair with scar, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for degenerative disc disease and degenerative changes of the cervical spine is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


